DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter McLellan on June 11, 2021.
The application has been amended as follows: 
Claim 1: line 6, delete the word “check”.
Claim 3: line 2, the word “the” before “contention-based” has been replaced by-- a--.
Claim 5: line 8, delete the word “check”.
Claim 7: line 2, the word “the” before “contention-based” has been replaced by-- a--.
Claim 9: line 8, delete the word “check”.
Claim 11: line 2-3, the word “the” before “contention-based” has been replaced by-- a--.
Claim 13: line 10, delete the word “check”.
Claim 15: line 2, the word “the” before “contention-based” has been replaced by-- a--.
Allowable Subject Matter
Claims 1-16 are allowed.

Mallik et al (hereinafter “Mallik”, US Pub No. 2017/0223739 A1) discloses Techniques for synchronization across transmitting nodes of a same public land mobile network (PLMN) operator using a shared radio frequency spectrum band; Liu et al (hereinafter “Liu”, US Pub No. 2016/0105897 A1) discloses Device, Network, and Method for Communications with Carrier Sensing and Coexistence; and Luo et al (hereinafter “Luo”, US Pub No.  2016/0142994 A1) discloses techniques for transmitting synchronization signals in a shared radio frequency spectrum band. Mallik in view of Liu and further in view of Luo do not teach or fairly suggest all of the limitations recited in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463